Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on even date with the present application under 35 USC 371 has been entered.  Claims 1-4 are pending in this application and examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-115363 (and its translation as provided by Applicant) in view of JP 6337432 B2 (and its translation as provided by Applicant).
JP ‘363 discloses a method that includes water atomizing a molten metal to form a powder containing an amount of Fe overlapping that recited in instant claim 1, with the Tables of JP ‘363 setting forth examples in which the amorphous proportion is 95% or more.  Fig. 4 of JP ‘363 illustrates an embodiment in which water is sprayed from nozzles onto a preliminary guide 15. This guide is slanted with respect to the horizontal, and the water collides with the surface of the guide and is then directed to a falling stream of the molten metal.  Further, it appears the convergence angle (as defined in the present claim) at which the water will impact the molten metal stream in the prior art is within the range set forth in instant claim 1.  With respect to claim 2, JP ‘363 discloses producing powder containing an amount of Cu as presently claimed; see item [7] on page 3 of the translation of JP ‘363.  With respect to claims 3 and 4, JP ‘363 discloses producing powder having a particle size as claimed; see item [8] on page 3 of the translation.
JP ‘363 does not disclose spraying secondary cooling water as required by the instant claims.  JP ‘442 is directed to producing Fe base amorphous powders by water atomizing, i.e. JP ‘442 is in a similar field of endeavor as JP ‘363.  JP ‘442 indicates it was known in the art, at the time of filing of the present invention, to subject such water atomized powders to secondary cooling water that impacts the metal powder at high pressure, with Table 1 of JP ‘442 setting forth embodiments where the pressure is more than 10 MPa.  This secondary cooling should be started between 0.001 and 0.02 seconds after the molten metal is divided; see the bottom portion of page 7 of the translation of JP ‘442.  JP ‘442 further indicates certain advantages of such a process, e.g. high amorphization ratio even with large particle sizes, thus leading one of skill in the art to desire carrying out that process.
Thus, the combined disclosures of JP 2018-115363 and 6337432 B2 would have suggested a method as presently claimed to one of ordinary skill in the art.

			Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/282448 (reference application).  [Note: US 2021/0379658 is a publication of the ‘448 application.  The present rejection is based on the currently pending claims in the ‘448 application which may differ from those in the published application].
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those of the reference application are directed to substantially the same series of process steps, i.e. water atomizing molten metal with primary cooling water at a convergence angle of 10-250, followed by spraying secondary cooling water at an impact pressure > 10 MPa.  The powder in the ‘448 claims may contain Cu as recited in instant claim 2; see ‘448 claims 3 and 5.  The powder in the ‘448 claims may have a particle size as recited in instant claims 3 and 4; see ‘448 claims 6, 7 and 8.
The instant claims differ from the patented claims in that the amount of iron-group components differs in the two sets of claims, and the independent claim in the reference application does not refer to spraying primary cooling water to impact on a guide as required by the instant claims.  However, i) the amounts of iron-group components in the two sets of claims overlap at 82.9%, and ii) claim 2 of the reference application recites spraying the primary cooling water in a guide whose surface slants toward the molten metal stream, in accord with claim 1 of the present application.
Because the two sets of claims are directed to carrying out substantially the same process steps upon substantially the same material, no patentable distinction is seen to exist therebetween.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

		  	   Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	July 1, 2022